Case: 20-60558      Document: 00515827141         Page: 1     Date Filed: 04/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 19, 2021
                                  No. 20-60558
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Eli Tom Orr,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:03-CR-35-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Eli Tom Orr, federal prisoner # 11754-042, has appealed the district
   court’s order denying his motion for resentencing pursuant to Section 404 of
   the First Step Act of 2018. He asserts that, in denying his motion, the district
   court placed too much weight on his criminal history, improperly considered


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60558      Document: 00515827141          Page: 2    Date Filed: 04/19/2021




                                    No. 20-60558


   a murder charge of which he was not convicted, and ignored his good
   behavior in prison. He has not shown that the district court abused its
   discretion. See United States v. Batiste, 980 F.3d 466, 469 (5th Cir. 2020);
   United States v. Jackson, 945 F.3d 315, 321-22 (5th Cir. 2019), cert denied, 140
   S. Ct. 2699 (2020).
          AFFIRMED.




                                          2